Citation Nr: 1502927	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  13-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel











INTRODUCTION

The Veteran served on active duty from February 1965 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously before the Board in February 2013.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The development actions requested in the Board's February 2013 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the February 2013 remand, the Board directed the AOJ to send the Veteran's claims file to an audiologist (or other appropriate clinician) to obtain an opinion regarding the etiology of the Veteran's current bilateral hearing loss.  The examiner was requested to consider the history of the Veteran's symptoms as observed by him [the Veteran] and others since service, review the record, and offer an opinion as to whether any current hearing loss is more likely than not, at least as likely as not, or less likely than not, etiologically related to the Veteran's active military service, including the acoustic trauma conceded by the VA.  
The April 2013 Supplemental Statement of the Case noted that the Veteran failed to report to his March 2013 VA Compensation and Pension (C&P) examination and did not submit any new evidence.  The Board notes that the February 2013 remand directed the AOJ to obtain a VA opinion not an examination.  A VA opinion does not require the Veteran to be present.  The fact that the Veteran failed to report to his examination should not prevent the VA examiner from opining on the Veteran's service connection claim, based on the Veteran's contentions and the evidence in the claims file.  A new opinion is needed which considers the Veteran's conceded in-service exposure to acoustic trauma and the Veteran's claims of hearing problems that developed within a year after service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran's claims file to an audiologist (or other appropriate clinician) for the purpose of obtaining an opinion regarding the etiology of any current bilateral hearing loss.  The claims file, including a copy of this REMAND and the previous REMAND, must be made available to the reviewing clinician, and the opinion should reflect that the claims file was reviewed.  
The examiner is requested to consider the history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether any current hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) etiologically related to the Veteran's active military service, including the conceded acoustic trauma while serving for approximately four years in ship engine rooms without hearing protection.  
A detailed rational should be provided for all opinions, and should reflect consideration of both lay and medical evidence, specifically the Veteran's reports of noticing hearing loss within one year after discharge from service.  
Additionally, the examiner is requested to offer an opinion as to whether the whispered voice hearing tests administered to the Veteran during service are valid for the purpose of ruling out the Veteran's alleged noise-induced hearing loss.  
2. After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran should be furnished an appropriate Supplemental Statement of the Case and afforded an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




